Citation Nr: 1752275	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right leg disorder, to include both musculoskeletal and neurological disorders as secondary to service-connected disability of the low back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1978 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in January 2014.  A copy of the transcript has been associated with the electronic claims file.  

This case was previously before the Board in August 2015, where the issue on appeal was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Specifically, the Board finds that the medical opinion provided in November 2015 is insufficient for the Board to render and full and fair adjudication of the Veteran's claim.  

According to a November 2015 VA examination report, the VA examiner diagnosed the Veteran with mild degenerative joint disease of the right knee.  After physical examination testing and review of the claims file, the examiner concluded that it is less likely as not that the Veteran's current right knee disorder is the result of the Veteran's military service, to include the July 1979 motor vehicle accident, and it is less likely as not that it is a result of or permanently aggravated by the service-connected back disorder and left lower extremity limb length discrepancy.  The examiner provided appropriate rationale for each opinion reached.  See the November 2015 VA examination report.  

The Board acknowledges the November 2015 VA examination report, but finds it inadequate as a January 2014 VA examiner also diagnosed the Veteran with anterior femoral cutaneous nerve injury.  See the January 2014 VA examination report.  As the Veteran's service connection claim also includes both musculoskeletal and neurological disorders, an addendum opinion is warranted from the November 2015 VA examiner discussing the prior diagnosis of record of anterior femoral cutaneous nerve injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After obtaining all outstanding records, return the file to the November 2015 VA examiner to issue an addendum opinion regarding the etiology of the Veteran's right leg disorder.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to provide an addendum to the examination report, which addresses the following:

Does the Veteran have a peripheral nerve injury, namely anterior femoral cutaneous nerve injury?  If so, is it at least as likely as not etiologically related to his military service?  

Is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral nerve injury, namely anterior femoral cutaneous nerve injury, is caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected low back disability and/or left lower extremity limb length discrepancy?

In providing the requested opinions, the examiner should comment on the July 1979 motor vehicle accident the Veteran had while on active duty and what role, if any, it could have played in his developing any of his current right leg disorders.

The examination report must include a complete rationale for all opinions expressed.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after conducting any other development deemed necessary readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




